Citation Nr: 0707925	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-12 892 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to higher initial evaluations for 
degenerative disc disease of the cervical spine, evaluated as 
10 percent disabling from August 12, 2002 to December 7, 
2005; and as 20 percent disabling since December 8, 2005. 

2.  Entitlement to higher initial evaluations for the 
residuals of a right clavicle fracture, evaluated as 
noncompensable from August 12, 2002 to December 7, 2005, and 
as 20 percent disabling since December 8, 2005.

3.  Entitlement to an initial compensable evaluation for the 
residuals of a brachial plexus injury. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from January 1975 to August 
1977.  

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the 
Philadelphia, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA), in which the RO granted 
service con for degenerative disc disease of the cervical 
spine, evaluated as 10 percent disabling; and residuals of a 
right clavicle fracture and residuals of a brachial plexus 
injury, each evaluated as noncompensable.  The grants of 
service connection and evaluations were made effective August 
12, 2002.  

In a May 2006 rating decision, the evaluation for the 
cervical spine disability, and right clavicle fracture 
residuals was raised to 20 percent each, effective December 
8, 2005.

The March 2003 rating decision also denied entitlement to 
service connection for flat feet.  After the veteran 
submitted a notice of disagreement, the RO issued a statement 
of the case, but the veteran did not submit a substantive 
appeal, and the RO closed the appeal.  This issue is, 
therefore, not before the Board.  38 C.F.R. § 19.32 (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran appeared at a video hearing before the 
undersigned in January 2007.  He testified that he had 
undergone a magnetic resonance imaging (MRI) study of his 
cervical spine in March 2006, and that this study 
demonstrated that his discs had deteriorated since the 
previous study for the VA examination in December 2005.  He 
notes that the MRI was conducted on a fee basis at a private 
facility on behalf of VA.  Similarly, the veteran testified 
that he received treatment on a regular basis at a VA pain 
clinic, and that he was scheduled for treatment the week 
after his hearing.  The claims folder does not contain any 
treatment records dated more recently than February 2006.  As 
this evidence is in the possession of VA and is potentially 
relevant to the veteran's claim, and an attempt must be made 
to obtain it prior to reaching a decision in this case.  
38 U.S.C.A. § 5103A(b),(c) (West 2002); Bell v. Derwinski, 2 
Vet. App. 611 (1992).

The veteran also testified at the January 2007 hearing that 
his disabilities had become worse since the most recent VA 
examinations in December 2005.

When a veteran claims that a disability is worse than when 
originally rated, and the available evidence is inadequate to 
evaluate the current state of the disability, the VA must 
provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992).  The Board finds that an additional 
examination of the veteran's disabilities would be useful in 
obtaining an accurate assessment of their current severity. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated 
from February 2006 to the present, 
including, the March 2006 MRI referred to 
by the veteran in his January 2007 
testimony.  

2.  The veteran should be afforded a VA 
orthopedic examination to evaluate the 
current severity of his cervical spine and 
right shoulder disabilities.  The claims 
folder must be made available for review 
by the examiner in conjunction with the 
examination.  The range of motion of the 
cervical spine and the right shoulder 
should be reported in degrees.  

Any additional limitation of motion that 
results from pain, weakness, excess 
fatigability, incoordination or flare ups 
should be noted.  The point at which the 
additional loss of motion begins should be 
noted.  

Any recent history of dislocations, and 
any current malunion or nonunion should 
also be noted.

3.  The veteran should be afforded a VA 
neurology examination to determine the 
residuals of his degenerative disc disease 
of the cervical spine and his brachial 
plexus disability.  The claims folder must 
be made available to the examiner for 
review in conjunction with this 
examination.  The examiner should clearly 
identify 1) which symptoms, if any, are 
attributable to the cervical spine 
disabilities; 2) which symptoms, if any, 
are attributable to the brachial plexus 
injury; and 3) which symptoms, if any, are 
attributable to the veteran's nonservice 
connected carpal tunnel syndrome.  If the 
examiner is unable to state which symptoms 
are attributable to which disability, this 
should also be noted.  The examiner should 
note whether the veteran has had any 
periods of doctor prescribed bed rest for 
the cervical spine disability, and if so, 
the frequency and length of these periods.  

4.  After the development requested above 
has been completed to the extent possible, 
the claims should be readjudicated.  If any 
benefit sought on appeal remains denied, a 
supplemental statement of the case should 
be issued.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

